DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraphs 3-5, 39, 45-49, 51, 56-58, 61, include numbers in parentheses, e.g., (4), (5), (16-20), that indicate citations to references but it is unclear what references are being cited. See 37 C.F.R. 1.57 Incorporation by Reference regarding the inclusion of the contents of reference documents in the specification.
Paragraph 7, line 3, “capable to detecting” should read “capable of detecting”.
Paragraph 8, line 2, “suchg” should read “such”.
Paragraph 46, line 1, “an colorimetric reaction” should instead read “a colorimetric reaction”.
Paragraph 46, lines 9-10, “Reversible ethanol sensing reactions may be characterized as presented in Figure 3” however there is no Figure 3. It is unclear which figure the specification is referring to.
Paragraph 46, lines 10-12, Applicant is advised to edit this line for clarity: “Here, the absorbance may be characterized at 540 nm as a measure of color change and measured the kinetics of the color changing reaction for several reactions (Fig. 3B).”
Paragraph 50, line 4, it is unclear what is meant by “energy bar” interface in relation to Fig. 4A.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the ink layer is “customizable”. It is unclear how the ink layer being “customizable” limits the scope of the claim. “Customizable” could be interpreted as part of an intended use of the device or as part of a method of manufacture, as in a user may be able to select a certain design through a user interface when purchasing or creating the ink layer (“More active ink colors using different salts may be used, thus enabling further customization opportunities. Further embodiments may use a gradient tattoo UI when designing a biosensing temporary tattoo-like device. Thus, a user may customize their tattoo design,” paragraph 51 of Applicant’s specification). “Customizable” could alternatively be interpreted as a functional limitation, implying that the device is a kit that allows a user to select color, reagents, or other features of the ink layer. To overcome this rejection, Applicant should clearly claim the functions or additional components implied by the word “customizable” or delete the limitation. For examination purposes, the “customizable” limitation will merely be interpreted as an intended use of the device that does require any additional components or inherent features of the device or ink layer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0359469, hereinafter Jacobs.
Jacobs teaches a wearable device (container embodiment, Figs. 1-4; or bandage embodiment, Figs. 5-7) for detecting cumulative alcohol consumption (Abstract; “the amount of alcohol consumed within a period can be determined visually,” paragraph 18), the wearable device comprising: 
an adhesive layer that adheres to skin and that allows sweat from the skin to pass through (in the container embodiment, “semipermeable membrane 10 is permeable to sweat and analytes…semipermeable membrane 10 can have an adhesive on its outer surface to adhere the membrane to the skin of the wearer,” paragraph 32; in the bandage embodiment, adhesive 21 adheres to the skin and sweat can pass through the semipermeable membrane 30 within the layer, Figs. 5, 7, paragraph 37); and 
a customizable (see intended use interpretation under the 112(b) rejection above) ink layer (in the container embodiment, container 1 comprises a layer that holds the color changing reagents, paragraph 30; in the bandage embodiment, reaction chamber 32 includes the reagents, paragraph 37, Abstract) that reacts irreversibly to change color along a gradient as ethanol is detected in the sweat (Fig. 8 and paragraph 34 discloses that the conversion of tetrazolium salt to formazan dye indicates the presence of alcohol, which is the same as Applicant’s disclosed reagents for forming an irreversible dye, see Specification paragraphs 39, 44), 
wherein the customizable ink continues to increase color intensity along the gradient as ethanol continues to be detected in the sweat over time (“the intensity of this color change will allow one either to assess visually how much alcohol a wearer has consumed,” paragraph 17; “the wearer can wear the chemical version for a certain pre-determined amount of time. The amount of alcohol consumed within a period can be determined visually by noting the degree of color change,” paragraph 18).
Although Jacobs does not explicitly state that ethanol continues to be detected in the sweat over time, Jacobs teaches the conversion of tetrazolium salt to formazan dye as the irreversible colored product, which is the same reaction disclosed by Applicant (Specification paragraphs 39, 44). Since Jacobs teaches the same reagents for forming the irreversible color changing layer, then Jacobs inherently teaches that the ink layer will continue to increase color intensity as alcohol from sweat diffuses through the semipermeable membrane over time. Thus, Jacobs teaches all limitations of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le (US 2017/0248524) teaches an alcohol sensing patch with a permeable adhesive layer 904 and a sensing ink layer 903 comprising 3,3′,5,5′-Tetramethylbenzidine (TMB) as a chromogenic substrate (Fig. 9; paragraph 28).
Long et al. (US 2009/0325221) teaches a temporary tattoo decal that comprises an adhesive layer 16 and a tattoo layer 15 with a color changing reaction that indicates the presence of an analyte (Abstract, Figs. 3-4).
Peck (U.S. Patent No. 4,832,733) teaches a transdermal patch for detecting ethanol using alcohol oxidase, horseradish peroxidase, and tetramethylbenzidine (col. 6, lines 28-68; col. 7, lines 1-5).
Schoendorfer et al. (U.S. Patent No. 5,899,856) teaches a dermal patch for collecting an analyte such as ethanol in vapor phase perspiration (Abstract).
Taylor (U.S. Patent No. 6,267,724) teaches an implantable dynamic probe that may be tattooed into human skin (Abstract).
Kling et al. (US 2007/0078317) teaches a mucosal sensor for detecting a tissue or blood constituent comprising a mucoadhesive layer and an indicator layer (Abstract, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791